ACCEPTED
                                                                                                              01-15-01004-CV
                                                                                                  11/24/2015
                                                                                               FIRST    COURT3:34:06    PM
                                                                                                                OF APPEALS
                                                                               Chris Daniel - District Clerk Harris County
                                                                                                           HOUSTON,     TEXAS
                                                                                                  Envelope    No. 7977405
                                                                                                       12/23/2015   8:47:18 AM
                                                                                                         By: Sylvia Reyes
                                                                                                       CHRISTOPHER      PRINE
                                                                                          Filed: 11/24/2015 3:34:06 PM  CLERK

                                    CAUSE NO. 2011-64922

LAYNE HARDIN AND KATHERINE          §                       IN THE DISTRICT COURT OF
                                                                               FILED IN
LEBLANC                             §                                   1st COURT OF APPEALS
                                    §                                       HOUSTON, TEXAS
V.                                  §                                   12/23/2015 8:47:18 AM
                                    §                                   CHRISTOPHER A. PRINE
OBSTETRICAL AND GYNECOLOGICAL §                              HARRIS              Clerk
                                                                      COUNTY, TEXAS
ASSOCIATES, P.A., N/K/A OBSTETRICAL §
AND GYNECOLOGICAL ASSOCIATES,       §
PLLC, TEXAS ANDROLOGY SERVICES,     §
LLC AND TOBIE DEVALL                §                       55TH JUDICIAL DISTRICT

                            PLAINTIFFS’ NOTICE OF APPEAL

       Plaintiffs, Layne Hardin and Katherine LeBlanc file this Notice of Appeal of the Final

Judgment signed by the Court on October 29, 2015.

       Plaintiffs, Layne Hardin and Katherine LeBlanc appeal to the First Court of Appeals

pursuant to 1ST TEX. APP. (HOUSTON) LOC. R. 1.4, the First Court of Appeals issued a previous

appellate decision in 2013 in this case. The following is the caption from the previous appeal:


                                      No. 01-13-00236-CV

                        IN THE COURT OF APPEALS
                    FIRST JUDICIAL DISTRICT OF TEXAS
                   ––––––––––––––––––––––––––––––––––––
   OBSTETRICAL AND GYNECOLOGICAL ASSOCIATES, P.A. N/K/A OBSTETRICAL
                 AND GYNECOLOGICAL ASSOCIATES, PLLC


                                            Appellant

                                               V.

                      LAYNE HARDIN AND KATHERINE LEBLANC,

                                          Appellees
                         ––––––––––––––––––––––––––––––––––––
                        Appealed from the 55th Judicial District Court of
                                    Harris County, Texas
                                            Respectfully submitted,

                                            BERNSEN LAW FIRM



                                            David E. Bernsen
                                            State Bar No. 02217500
                                            dbernsen@bernsenlaw.com
                                            Christine L. Stetson
                                            State Bar No. 00785047
                                            cstetson@bernsenlaw.com
                                            Cade Bernsen
                                            State Bar No. 24073918
                                            cbernsen@bernsenlaw.com
                                            420 North MLK, Jr. Parkway
                                            Beaumont, Texas 77701
                                            409/212-9994 – Telephone
                                            409/212-9411 – Facsimile

                                            ATTORNEYS FOR PLAINTIFFS

                                CERTIFICATE OF SERVICE


        I hereby certify that the foregoing has been served on the following counsel of record
either electronically, facsimile, or U. S. Postal Service on this the 24th day of November, 2015:

James B. Edwards
Donald S. Stephens
Edwards & Associates
12603 Southwest Freeway, Suite 200
Stafford, Texas 77477
Attorneys for Obstetrical and Gynecological
Associates, PA, n/k/a Obstetrical and
Gynecological Associates, PLLC, and
Texas Andrology Services, LLC

J. Lee Hoffoss, Jr.
Hoffoss Devall, LLC.
3205 Ryan Street
Lake Charles, Louisiana 70601
Attorneys for Tobie Devall



                                            David E. Bernsen

                                               2